IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,936-01


                IN RE THE STATE OF TEXAS EX REL. KIM OGG, Relator


             ON APPLICATION FOR A WRIT OF MANDAMUS IN
  CAUSE NOS. 2288950 & 2288951 IN COUNTY CRIMINAL COURT AT LAW NO. 16
                           FROM HARRIS COUNTY


       Per curiam.


                                             ORDER

       Relator filed in this Court a motion for emergency stay of proceedings, a motion for leave to

file an application for a writ of mandamus, and an application for a writ of mandamus. On October

28, 2020, we stayed the proceedings in County Criminal Court at Law No. 16. In its mandamus

application, Relator urges this Court to order Respondent, the Fourteenth Court of Appeals, to

rescind its opinion denying Relator mandamus relief. See In re the State of Texas ex rel. Kim Ogg,

___ S.W.3d ___ (Tex. App.—Houston [14th Dist.] Oct. 27, 2020). We grant leave to file and order

this application to be filed and set for submission to determine whether Respondent erred in denying

Relator mandamus relief. Relator and Real Party in Interest, Jacob Straughan, shall file briefs with

this Court within thirty days of the date of this order. Respondent and the trial judge below are also
                                                                                                       2

invited to file briefs with this Court within thirty days of the date of this order. This Court’s October

28 order staying the proceedings in the trial court shall remain in effect until further notice.



Filed: November 18, 2020
Do not publish